Case 1:18-cv-02158-JPH-DML Document 48 Filed 10/26/20 Page 1 of 16 PageID #: 403




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 FU SHIH LIN,                                )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )   No. 1:18-cv-02158-JPH-DML
                                             )
 SHERATON LICENSE OPERATING                  )
 COMPANY, LLC,                               )
                                             )
                          Defendant.         )


   ORDER GRANTING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

       Fu Shih Lin slipped and fell while exiting the shower in his room at a

 Sheraton Hotel in Indianapolis. He claims that Sheraton's failure to maintain

 the room in a reasonably safe condition caused the accident. Sheraton has

 moved for summary judgment. Dkt. [31]. Because Mr. Lin has not established

 triable issues of fact on the elements of breach and causation for his negligence

 claim, that motion is GRANTED.

                                          I.
                                Facts and Background

       Because Sheraton has moved for summary judgment under Rule 56(a),

 the Court views and recites the evidence "in the light most favorable to the non-

 moving party and draw[s] all reasonable inferences in that party's favor."

 Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009) (citation omitted).

       In May 2016, Mr. Lin and his family traveled to Indianapolis to visit his

 daughter Grace. Dkt. 41-2 at 33 (Mr. Lin Dep. 31:19–25). Late in the



                                         1
Case 1:18-cv-02158-JPH-DML Document 48 Filed 10/26/20 Page 2 of 16 PageID #: 404




 afternoon on either his first or second day at the Sheraton, Mr. Lin took a

 shower. Id. at 38 (36:8–19).

       Mr. Lin had not showered in the bathroom before, id. at 39 (37:18–25),

 and both he and Grace did not know if anyone else had used that shower

 before him, id.; dkt. 41-1 at 38 (Grace Dep. 52:17–21). Mr. Lin noticed nothing

 "abnormal" about the tub's floor before his shower. Dkt. 41-2 at 46 (Mr. Lin

 Dep. 44:5–7). He "didn't really pay attention" to the cleanliness of the bathtub

 and did not "try[] to figure it out [if] it was dirty or not." Id. at 41 (39:15–16).

 When he started his shower, Mr. Lin looked for "some kind of plastic thing that

 you put . . . in the bathtub . . . to prevent[] people from falling; but [he] couldn't

 find any." Id. at 40–41 (38:25–39:4). He did not ask for a mat from the front

 desk because he "didn't know that [the] water was so slippery." Id. at 43

 (41:12–16).

       After entering the shower, Mr. Lin "felt the water was very slippery" either

 "right in the beginning," id. at 40 (38:21–24), or in "the middle of" his shower,

 id. at 43 (41:18–25). At any rate, Mr. Lin "ha[d] never encountered such

 slippery water." Id. at 43 (41:18). During the shower, he "lathered up the

 [hotel's complimentary] soap on [his] arm, and the water did not clean up . . .

 the oil in the soap." Id. at 44 (42:8–10). Unlike his shower at home, where the

 "water would just clean up the soap right away" causing the "soapy feeling" to

 be "just gone," here the "slippery feeling there [was] left there." Id. (42:12–16).

 During his shower, Mr. Lin felt "it was slippery under [his] feet." Id. (42:12).




                                            2
Case 1:18-cv-02158-JPH-DML Document 48 Filed 10/26/20 Page 3 of 16 PageID #: 405




 And because he "felt the . . . slipperiness," he "came out of it right away" since

 he "felt very uncomfortable with it." Id. (42:17–23).

       Mr. Lin finished showering and dried off. Id. at 41 (39:4–5). When he

 tried to step out of the tub, however, "both feet slipped." Id. at 48 (46:12–18).

 Mr. Lin fell and his head "directly hit the floor." Id. at 49 (47:8–11). After the

 fall, his "whole body lost consciousness," and his "face was full of blood." Id. at

 46 (44:20–25). Within ten seconds after the fall, Mr. Lin called out for help. Id.

 at 52 (50:12–14). Minutes later, hotel staff and members of his family arrived

 on the scene, but no one saw standing water in the tub. Dkt. 41–1 at 17, 42

 (Grace Dep. 29:1–6, 60:9–12); dkt. 41–3 at 9 (Sophie Dep. 29:19–25). Soon an

 ambulance arrived and took Mr. Lin to the hospital. Dkt. 41-2 at 54 (Mr. Lin

 Dep. 52:5–11).

       The day after the fall, Grace took a video of the shower where Mr. Lin fell,

 and "it appeared the tub was not draining or not draining properly." Dkt. 41-1

 at 40 (Grace Dep. 55:16–25).

       Mr. Lin filed this action in state court, alleging that Sheraton negligently

 failed to maintain his room's bathtub. Dkt. 1-1. Sheraton removed the case to

 this Court and moved for summary judgment. Dkt. 1; dkt. 31.

                                        II.
                                  Applicable Law

       Summary judgment shall be granted "if the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to a judgment

 as a matter of law." Fed. R. Civ. P. 56(a). The moving party must inform the



                                          3
Case 1:18-cv-02158-JPH-DML Document 48 Filed 10/26/20 Page 4 of 16 PageID #: 406




 court "of the basis for its motion" and specify evidence demonstrating "the

 absence of a genuine issue of material fact." Celotex Corp. v. Catrett, 477 U.S.

 317, 323 (1986). Once the moving party meets this burden, the nonmoving party

 must "go beyond the pleadings" and identify "specific facts showing that there is

 a genuine issue for trial." Id. at 324.

       In ruling on a motion for summary judgment, the Court views the evidence

 "in the light most favorable to the non-moving party and draw[s] all reasonable

 inferences in that party’s favor." Zerante, 555 F.3d at 584 (citation omitted).

 Indiana substantive law governs this case. See Webber v. Butner, 923 F.3d 479,

 480–81 (7th Cir. 2019).

                                        III.
                                      Analysis

       Mr. Lin alleges that Sheraton was negligent when it "maintained its

 premises in an unreasonable and unsafe condition, causing [him] to fall." Dkt.

 1-1 at 5 ¶ 1. "Prevailing on a negligence claim requires fulfillment of three

 elements: 1) duty owed to plaintiff by the defendant; 2) breach of duty by

 allowing conduct to fall below the applicable standard of care; and

 3) compensable injury proximately caused by defendant's breach of duty."

 Ryan v. TCI Architects/Engineers/Contractors, Inc., 72 N.E.3d 908, 913 (Ind.

 2017). Mr. Lin was an invitee so Sheraton owed him "the duty to exercise

 reasonable care for [his] protection while . . . on the premises." Roumbos v.

 Samuel G. Vazanellis & Thiros & Stracci, PC, 95 N.E.3d 63, 66 (Ind. 2018).

 Sheraton argues that it is entitled to summary judgment because no



                                           4
Case 1:18-cv-02158-JPH-DML Document 48 Filed 10/26/20 Page 5 of 16 PageID #: 407




 reasonable jury could find that it breached its duty or that any breach caused

 Mr. Lin's accident. Dkt. 42 at 1. The Court must apply Indiana law by doing

 its "best to predict how the Indiana Supreme Court would decide" the issues.

 Webber, 923 F.3d at 482.

    A. Breach of Duty

       "[T]he element of breach of duty . . . is determined by the reasonableness

 under the circumstances of the actions of the alleged tortfeasor." Pfenning v.

 Lineman, 947 N.E.2d 392, 403 (Ind. 2011). To determine what constitutes

 breach in a premises liability action, Indiana has adopted the Restatement

 (Second) of Torts §§ 343–343A (Am. Law Inst. 1975). See Roumbos, 95 N.E.3d

 at 66. Under the Restatement, Sheraton breached a duty owed to Mr. Lin if it

 did not exercise reasonable care to protect him from a property condition

 (i) involving a nonobvious and unreasonable risk of harm (ii) that Sheraton

 knew or should have known about through the exercise of reasonable care. Id.

       1. Slippery Water

       Mr. Lin argues that Sheraton breached its duty because the water was

 unusually slippery, see dkt. 40 at 9, and has designated evidence that "the

 water was very slippery," dkt. 41-2 at 40 (Mr. Lin Dep. 38:21–24), and that he

 "ha[d] never encountered such slippery water," id. at 43 (41:18). He also felt

 that the water did not clean off the "soapy" and "slippery feeling." Id. at 44

 (42:12–16). Sheraton argues that it is entitled to summary judgment because a




                                          5
Case 1:18-cv-02158-JPH-DML Document 48 Filed 10/26/20 Page 6 of 16 PageID #: 408




 slippery tub does not constitute an unreasonable risk of harm or defective

 condition. See dkt. 32 at 16–22.

       Indiana courts have addressed bathtub slip and fall accidents. In Lincoln

 Operating Co. v. Gillis, 114 N.E.2d 873, 878 (Ind. 1953), the Indiana Supreme

 Court upheld a verdict in the plaintiff's favor when the plaintiff had slipped and

 fallen in a hotel bathtub. The issues on appeal focused on whether there was

 contributory negligence by the plaintiff. Id. at 875. The court held that until

 an invitee has "notice to the contrary, [he] ha[s] the right to assume that the

 hotel operator . . . used due care in seeing to it that the bathtub [i]s not in a

 dangerous condition." Id. at 876. The court reasoned that while common

 experience teaches that wet tubs are inherently slippery and adding soap

 makes a wet tub more slippery than water alone, there was "conflicting

 evidence as to whether or not the bathtub had been cleaned" before the

 plaintiff slipped and fell. Id. at 878. The plaintiff had not used any soap yet,

 the bottom of the tub was "as slick as glass"—"so slick she couldn't get out at

 first"—and there was a "scummy and dirty" substance on the bottom of the tub

 that was "like grease." Id. at 874–75.

       In Hale v. SS Liquors, Inc., 956 N.E.2d 1189, 1195 (Ind. Ct. App. 2011),

 however, the Indiana Court of Appeals affirmed summary judgment for

 defendants in a hotel bathtub slip-and-fall case. The plaintiff testified that "the

 bathtub was clean when he took his shower, and he could not specify anything

 about the tub that might have caused his fall, other than it being slippery." Id.

 at 1193. Indeed, "the only evidence . . . [was] that the bathtub became slick


                                          6
Case 1:18-cv-02158-JPH-DML Document 48 Filed 10/26/20 Page 7 of 16 PageID #: 409




 while [the plaintiff] showered." Id. Distinguishing Gillis, the court held that a

 plaintiff must "present[] evidence of a specific failure on the hotel's part that led

 to her fall and injury." Id. Because the plaintiff had presented "no evidence

 that [the defendants] did or failed to do something that unreasonably

 increased" the "inherent" risk of a tub's slipperiness, the plaintiff could not

 establish breach. Id.

       Here, as in Hale, Mr. Lin has presented no evidence that Sheraton did or

 failed to do something that unreasonably increased the inherent risk of the

 tub's slipperiness. He has not designated evidence that there was soap or

 some other foreign substance on the floor of the tub when he entered it;

 indeed, he noticed nothing "abnormal" about the tub's floor before his shower.

 Dkt. 41-2 at 46 (Mr. Lin Dep. 44:5–7). And Mr. Lin slipped and fell only after

 he had showered, used soap, and dried off. Id. at 40, 41, 48 (38:21, 39:4–5,

 46:1–7). Mr. Lin argues that standing water in the tub created an

 unreasonably dangerous condition. Dkt. 40 at 9. But "[i]t is . . . a matter of

 common experience that wet soap acts as a lubricant and makes a wet bathtub

 much more slippery than water alone," Gillis, 114 N.E.2d at 876, so the

 slipperiness that Mr. Lin experienced while showering with soap and water

 does not constitute breach in the absence of a "specific failure on the hotel's

 part," Hale, 956 N.E.2d at 1193.

       Mr. Lin argues that standing water in the tub was the specific failure

 that establishes breach. Dkt. 40 at 8. But the designated evidence does not

 support that finding. Mr. Lin testified about "slippery water;" he did not


                                          7
Case 1:18-cv-02158-JPH-DML Document 48 Filed 10/26/20 Page 8 of 16 PageID #: 410




 mention standing water. 1 See dkt. 32 at 9; dkt. 42 at 9; dkt. 41-2. Grace's

 testimony that Mr. Lin said something about standing water while in the

 hospital is not admissible, see dkt. 41-1 at 42 (Grace Dep. 60:7-8) (claiming

 that Mr. Lin told her "there was standing water and it wasn't draining."), so it

 cannot be considered on summary judgment, see Cairel v. Alderden, 821 F.3d

 823, 830 (7th Cir. 2016). Mr. Lin's statement is inadmissible hearsay because

 it is a statement made by an out-of-court declarant, has been offered for the

 truth of the matter asserted, and does not satisfy any hearsay exception. See

 Fed. R. Evid. 801. Moreover, no one observed standing water in the tub or

 evidence of slow drainage on the day of accident. See dkt. 41–1 at 42 (Grace

 Dep. 60:9–12); dkt. 41–3 at 16 (Sophie Dep. 50:18–22).

          The only evidence that could support the inference that there was

 standing water in the tub at the time of the accident is Grace's testimony that

 she observed standing water the day after the accident. Grace described a

 video 2 that she took the day after the accident as showing the tub "not draining

 or not draining properly." Dkt. 41-1 at 40 (Grace Dep. 55:16–25). This

 evidence is not enough by itself to support a breach of Sheraton's duty because

 "specific factual evidence . . . on each element must be designated" to overcome

 summary judgment on a negligence claim. Hayden v. Paragon Steakhouse, 731


 1While it's not clear what Mr. Lin meant when he referred to "slippery water," it can't mean
 standing water. He testified that the water felt slippery as soon as he got in the shower, dkt.
 41-2 at 40 (Mr. Lin Dep. 38:22–24), and repeatedly described the water's slipperiness, id. at 43,
 44, 52, 71 (41:15–25, 42:12–23, 50:8–11, 69:24–25), but never said anything about the
 quantity of water, see dkt. 32 at 9.
 2   Neither party submitted that video recording into the record.

                                                  8
Case 1:18-cv-02158-JPH-DML Document 48 Filed 10/26/20 Page 9 of 16 PageID #: 411




 N.E.2d 456, 458 (Ind. Ct. App. 2000) (emphasis in original). An inference of

 breach "is not reasonable when it rests on no more than speculation or

 conjecture," id., and Grace's vague testimony about a video taken at a different

 time does not rise above that level, see Taylor v. Cmty. Hosps. of Indiana, Inc.,

 949 N.E.2d 361, 365 (Ind. Ct. App. 2011) (citation omitted).

       2. Obviousness of any Danger

       Even if there were standing water in the tub at the time of the accident

 and even if it made the tub unreasonably dangerous, Sheraton is still entitled

 to summary judgment because any standing water was obvious.

       Mr. Lin argues that the presence of standing water shows that the tub

 either failed to drain or drained slowly, so Sheraton breached its duty. Dkt. 40

 at 12–13. Sheraton disputes the existence of any drainage problems, dkt. 42 at

 9, and contends that standing water cannot establish breach as a matter of law

 because the risk is obvious, dkt. 32 at 8. Mr. Lin has not directly responded to

 Sheraton's contention that this constituted an obvious risk. See dkt. 40.

       A landowner "is generally not liable for injuries resulting from 'known or

 obvious' dangers." Roumbos, 95 N.E.3d at 66 (citing Restatement § 353A(1)). A

 risk is "obvious" if "both the condition and the risk are apparent to, and would

 be recognized by, a reasonable person in the position of the visitor exercising

 ordinary perception, intelligence, and judgment." Id. at 67 (citing Restatement

 § 343A cmt. b). Whether a danger is obvious is not a subjective or plaintiff-

 specific inquiry. Couvillion v. Speedway LLC, 673 Fed. App'x 558, 559 (7th Cir.

 2016) (citing Miller v. Rosehill Hotels, LLC, 45 N.E.3d 15, 20 (Ind. Ct. App.


                                          9
Case 1:18-cv-02158-JPH-DML Document 48 Filed 10/26/20 Page 10 of 16 PageID #: 412




  2015)). Instead, the obviousness inquiry "asks how owners of business

  premises should expect reasonable customers to understand and react to

  risks." Id.

        Mr. Lin argues that the tub here was dangerous because "standing water

  in the tub basin" from the drain issues "caused the shower floor to become

  unusually slippery." Dkt. 40 at 8 (emphasis in original). But even if standing

  tub water could constitute an unreasonably dangerous condition, that danger

  was obvious under the circumstances.

        Until an invitee has "notice to the contrary, [he] ha[s] the right to assume

  that the hotel operator . . . used due care in seeing to it that the bathtub [i]s

  not in a dangerous condition." Gillis, 114 N.E.2d at 876. Here, Mr. Lin had

  "notice to the contrary" because of the obviousness of the condition. Unlike

  Gillis, where the plaintiff fell upon entering the tub when "her feet hit

  something as slick as glass . . . before she could touch the shower curtain,"

  114 N.E.2d at 874, Mr. Lin showered, lathered up with soap, rinsed, and dried

  off before he slipped and fell, see dkt. 41-2 at 41, 44 (Mr. Lin Dep. 39:4–5,

  42:8–9). That's long enough for a reasonable guest to see any standing water

  and recognize any danger associated with it. See Gillis, 114 N.E.2d at 876 ("[I]t

  is a matter of common experience that water makes an enamel or porcelain tub

  more slippery than a dry tub . . . ."). As a result, the danger from the

  undrained water constitutes an obvious risk. 3



  3Because the danger from the slow-draining water was obvious, the Court does not address
  whether Mr. Lin knew about the risk.

                                              10
Case 1:18-cv-02158-JPH-DML Document 48 Filed 10/26/20 Page 11 of 16 PageID #: 413




        Indiana courts recognize an exception to the obvious-danger rule "if a

  reasonable landowner would anticipate the harm despite the . . . danger's

  obviousness." Roumbos, 95 N.E.3d at 66 (citing Restatement § 343A(1)). "That

  exception applies in two situations." Smagala v. Embassy Suites Mgmt. LLC,

  No. 1:17-cv-03648-JPH-DLP, 2020 WL 208804, at *4 (S.D. Ind. Jan. 14, 2020).

  First, it applies when a landowner "has reason to expect that the invitee's

  attention may be distracted so that she will not discover or will forget the

  obvious danger." Id. (citing Restatement § 343A cmt. f). It also arises when a

  landowner "has reason to expect that the invitee will proceed to encounter the

  known or obvious danger because to a reasonable person in that position the

  advantages of doing so would outweigh the apparent risk." Id.

        For the first situation, Mr. Lin has not designated any evidence showing

  that Sheraton had reason to expect that a distraction would cause him to

  forget the obvious danger. In Merrill v. Knauf Fiber Glass GmbH, 771 N.E.2d

  1258, 1267 (Ind. Ct. App. 2002), the Indiana Court of Appeals affirmed

  summary judgment, in part because "the parties ha[d] designated no facts"

  compelling the court to apply the distraction doctrine. The Seventh Circuit has

  similarly directed that the Restatement's "distraction exception will only apply .

  . . where evidence exists from which a court can infer that [the] plaintiff was

  actually distracted." Dunn v. Menard, Inc., 880 F.3d 899, 909 (7th Cir. 2018)

  (quoting Illinois law applying Restatement § 343A). Even if showering in a new

  environment may involve distractions, none can be inferred from the

  designated evidence here. No evidence suggests that anything drew Mr. Lin's


                                          11
Case 1:18-cv-02158-JPH-DML Document 48 Filed 10/26/20 Page 12 of 16 PageID #: 414




  attention away from any slipperiness caused by standing water. Instead, he

  focused almost exclusively on slipperiness. See, e.g., dkt. 41-2 at 43–44 (Mr.

  Lin Dep. 41:15–42:23) ("I felt the slip – slipperiness, so I came out"). Without

  designated evidence of a reason for Sheraton to expect a distraction and with

  no distraction identified here, Sheraton could "reasonably assume" that Mr. Lin

  would "protect himself by the exercise of ordinary care." Restatement § 343A

  cmt. e.

        For the second situation when the exception can apply, Sheraton had no

  reason to expect that a guest would decide that the advantages of exiting a

  shower with standing water would outweigh the risks of other alternatives,

  such as waiting to see if the water would drain or calling out for help. Indeed,

  "[t]his situation applies when the 'only other choice' is worse than facing the

  obvious risk." Smagala, 2020 WL 208804, at *4 (citing Jakubiec v. Cities Serv.

  Co., 844 F.2d 470, 472 (7th Cir. 1988)). That's not the case here. Mr. Lin said

  he "came out of [the tub] right away" after turning off the water. Dkt. 41-2 at

  43, 48 (Mr. Lin Dep. 41:21, 46:1–7). And he has designated no facts indicating

  that potential alternatives available to him were worse. Thus, Sheraton could

  reasonably expect its guests to choose a safer alternative before taking the

  obvious risk of stepping out of standing water over the ledge of a slippery

  shower.

        In short, the danger from slow-draining water in a bathtub was obvious,

  and no reasonable jury could find from the designated evidence that Sheraton




                                          12
Case 1:18-cv-02158-JPH-DML Document 48 Filed 10/26/20 Page 13 of 16 PageID #: 415




  should have anticipated the harm despite that obviousness. See Restatement

  § 343A cmt. f. Sheraton is therefore entitled to summary judgment.

     B. Causation

        Mr. Lin's negligence claim also fails because he has not shown causation.

  Under Indiana law, negligence demands a "causal connection between the

  negligence and the hurt." Peters v. Forster, 804 N.E.2d 736, 739 (Ind. 2004)

  (citation omitted). "This element requires, at a minimum, causation in fact—

  that is, that the harm would not have occurred 'but for' the defendants'

  conduct." Taylor, 949 N.E.2d at 364 (citation omitted). "[E]vidence

  establishing a mere possibility of cause or which lacks certainty or probability

  is not sufficient evidence by itself to support a verdict." Id. at 365 (citation

  omitted). However, the breach need not be the sole cause of the injuries. See

  Smith v. Beaty, 639 N.E.2d 1029, 1034 (Ind. Ct. App. 1994). "Causation may

  be proven by circumstantial evidence if the evidence has sufficient probative

  force to constitute a basis for a legal inference rather than mere speculation."

  Martin v. Ramos, 120 N.E.3d 244, 251 (Ind. Ct. App. 2019) (quoting Smith, 639

  N.E.2d at 1034).

        Sheraton argues that a jury cannot infer causation here because Mr.

  Lin's evidence allows for only impermissible "inferential speculation" on what

  caused his fall. Dkt. 42 at 13–14 (citing Adkins v. Meijer Stores Ltd. P'ship, 256

  Fed. App'x. 845 (7th Cir. 2007)). Mr. Lin responds that no inferential

  speculation is required because he has attributed his fall to a specific

  condition—the slippery bathtub. Dkt. 40 at 8. And he designates Grace's


                                           13
Case 1:18-cv-02158-JPH-DML Document 48 Filed 10/26/20 Page 14 of 16 PageID #: 416




  testimony as circumstantial evidence that standing water led the bathtub to

  become unusually slippery, which caused Mr. Lin's fall. Id.

        Here, Grace's testimony calls for an impermissible inference on

  causation. The video that Grace vaguely described as showing the tub "not

  draining or not draining properly" was not from the time of the shower. Dkt.

  41-1 at 40 (Grace Dep. 55:16–25). This evidence therefore "lacks reasonable

  certainty or probability" and only establishes a "mere possibility of cause."

  Taylor, 949 N.E.2d at 365. That is not sufficient evidence by itself to support a

  jury finding on causation. See id.; Adkins, 256 F. App'x at 847–48

  ("[C]ausation may not be inferred merely from the existence of an allegedly

  negligent condition," and a "reasonable factual inference cannot rest on

  speculation or conjecture alone.").

        Mr. Lin's testimony also "reflects no direct connection between an

  identified defect . . . and h[is] resulting injury." Adkins, 256 F. App'x at 847.

  He only cryptically testified that he "felt the . . . slipperiness" before exiting, and

  then "both feet slipped." Dkt. 41-2 at 44, 48 (Mr. Lin Dep. 42:19–20, 46:12–

  18). He attributed his fall solely to the "slippery water" that he "felt" under his

  feet. Id. at 40, 43, 44 (38:23–24, 41:15–21, 42:12). "The lack of specificity in

  this testimony distinguishes [Mr. Lin's] statements from those made by

  plaintiffs whose cases survived summary judgment." Adkins, 256 F. App'x at

  847 (citing Indiana cases where plaintiffs pointed to things like ice, grease, and

  stones that caused them to slip); see Gillis, 114 N.E.2d at 875 (slipping on

  something "just like grease"). And the Court has no obligation "to fill in


                                            14
Case 1:18-cv-02158-JPH-DML Document 48 Filed 10/26/20 Page 15 of 16 PageID #: 417




  evidentiary gaps that [Mr. Lin] left wide open." Adkins, 256 F. App'x at 848.

  Since Mr. Lin has introduced insufficient evidence to prove causation—an

  essential element of the case—Sheraton is entitled to summary judgment.

                                       IV.
                                    Conclusion

        Because Mr. Lin has not established a genuine issue of material fact for

  the elements of breach and causation in his negligence claim, Sheraton's

  motion for summary judgment is GRANTED. Dkt. [31]. Final judgment will

  issue in a separate entry.

  SO ORDERED.

  Date: 10/26/2020




                                         15
Case 1:18-cv-02158-JPH-DML Document 48 Filed 10/26/20 Page 16 of 16 PageID #: 418




  Distribution:

  Katherine M. Haire
  REMINGER CO. LPA (Indianapolis)
  khaire@reminger.com

  Ronald A. Mingus
  REMINGER CO. LPA (Indianapolis)
  rmingus@reminger.com

  Michael W. Phelps
  STEWART PHELPS WOOD
  mike@spwinjurylaw.com




                                       16
